Case 2:19-cv-10806-DSF-MAA Document 29 Filed 07/10/20 Page 1 of 8 Page ID #:584




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




     ATARI INTERACTIVE, INC.,             CV 19-10806 DSF (MAAx)
         Plaintiff,
                                          Order GRANTING in Part and
                     v.                   DENYING in Part Defendant’s
                                          Ex Parte Application for an Order
     RAGEON, INC.,                        for Relief from Default
         Defendant.                       Judgment, Setting Aside Entry of
                                          Default, and Recalling/Quashing
                                          Writ of Execution; or, in the
                                          Alternative, for Temporary
                                          Restraining Order Pending a
                                          Hearing on Noticed Motion (Dkt.
                                          26)



           Defendant RageOn, Inc. applies ex parte for an order for relief
    from default judgment, setting aside entry of default, and
    recalling/quashing the writ of execution, or in the alternative for a
    temporary restraining order prohibiting Plaintiff from taking
    enforcement actions pending a hearing on a noticed motion. Dkt. 26
    (Mot.). Plaintiff Atari Interactive, Inc. opposes. Dkt. 28 (Opp’n). The
    Court deems this matter appropriate for decision without oral
    argument. See Fed. R. Civ. P. 78; Local Rule 7-15. For the reasons
    stated below, the motion is GRANTED in part and DENIED in part.

                               I. BACKGROUND

          Plaintiff is a well-known video game brand responsible for games
    such as Pong, Breakout, and Asteroids. Dkt. 1 (Compl.) ¶ 6. Plaintiff
    has registered trademarks for its name and logo and the “Pong” name
    for use on posters, stickers, and clothing. Id. ¶ 13.a. Plaintiff also has

     CC: USM
Case 2:19-cv-10806-DSF-MAA Document 29 Filed 07/10/20 Page 2 of 8 Page ID #:585




    registered copyrights for its video games, including the related visual
    elements. Id. ¶ 13.b. Plaintiff claims common law trademark and
    trade dress protection in the Atari name and logo, the names and
    graphics of some of its top games, and the “overall look and feel” of its
    original game console and joystick. Id. ¶ 14.

           Defendant “is an online seller of merchandise, primarily clothing
    and coffee mugs” that “allows users to create their own designs and sell
    them on merchandise through [Defendant’s] website.” Dkt. 26-1
    (Krilivsky Decl.) ¶ 2. Plaintiff alleges that after users upload their
    designs to Defendant’s website, Defendant displays the design on a
    variety of apparel that it sells on its website, and when sold, hand
    makes and prints the items containing the designs, ships them, and
    processes the payment. Compl. ¶¶ 15-16; see also Dkts. 28-3 (Suppl.
    Wesley Decl. Ex. B), 28-4 (Suppl. Wesley Decl. Ex. C), 28-5 (Suppl.
    Wesley Decl. Ex. D). Defendant disputes this characterization,
    claiming that after products are purchased, they are “sent through our
    automated portal to an off-site third party manufacturer who then
    manufactures the goods.” Krilivsky Decl. ¶ 22. Defendant further
    explains that it “act[s] as [a] passive, automated broker transparently
    pairing up users with manufacturers.” Id.

          Plaintiff alleges that Defendant sells, distributes, and profits
    from “large quantities of counterfeit Atari products” including
    “products [that] incorporate exact replicas of the registered ATARI
    trademark (name and logo),” “easily identifiable depictions of the Atari
    2600 console and joystick with the distinctive red button,” and
    “copyrights owned by Atari.” Compl. ¶¶ 17-18. Defendant contends
    that “there were only $338.90 in total sales of the alleged/accused
    products, $149.80 of which” purportedly came from a paralegal at
    Plaintiff’s counsel’s law firm. Krilivsky Decl. ¶¶ 26-28.

          Defendant was served with the summons and complaint on
    December 27, 2019 through its registered agent. Dkt. 11 (Proof of
    Service); see also Krilivsky Decl. ¶ 6 (Defendant “received email notice
    from our agent for service of process with a link to the documents that
    were served”). Between December 30 and January 9, Defendant


                                         2
Case 2:19-cv-10806-DSF-MAA Document 29 Filed 07/10/20 Page 3 of 8 Page ID #:586




    emailed his attorney, Betty Tufariello, a number of times asking for an
    update, but Tufariello did not respond. Krilivsky Decl. ¶ 6 & Ex. C. On
    January 16, 2020, Tufariello finally responded stating that “Atari and I
    are in discussion. I have 21 days. And he is aware [o]f my traveling”
    and told Defendant that she was going to file a stipulation to extend
    Defendant’s deadline to respond to Plaintiff’s complaint. Id. ¶ 7 & Ex.
    D. Tufariello did not file any stipulation and did not respond to the
    Complaint by the deadline.

          On January 23, 2020, Defendant’s CEO, Mike Krilivsky, spoke
    with Plaintiff’s counsel over the phone and via email; Plaintiff’s counsel
    told Krilivsky that Plaintiff was “about to proceed with default
    judgement against RageOn because [its] attorney did not file anything”
    and Krilivsky stated that Defendant was being represented by
    Tufariello who purportedly received a two-week extension to respond to
    the Complaint from someone named Daniel Sahad. 1 Id. ¶ 8 & Ex. E. 2
    After confirming she represented Defendant, Tufariello told Plaintiff’s
    counsel that she intended to file an Answer no later than January 30,
    2020, in compliance with the alleged two-week extension. Dkt. 14-4
    (Wesley Decl. Ex. C) at 2. No answer was ever filed and Plaintiff’s
    counsel received no further communications from Tufariello. Plaintiff
    applied for entry of default on January 29, 2020. Dkt. 12 (Default
    Appl.). The clerk properly entered default the next day. Dkt. 13
    (Default).


    1No lawyer with that name works at Plaintiff’s counsel’s law firm, and there
    does not appear to be a member of the California bar with that name. See
    Opp’n at 4.
    2 Defendant contends that “[o]nce Mr. Wesley was reminded that some
    extension had been worked out among counsel, he confirmed to Mr. Krilivsky
    that all would be fine.” Mot. at 4 (citing Krilivsky Decl. ¶¶ 8, 19 & Ex. E).
    This contention blatantly contradicts the record. Far from agreeing that
    “some extension had been worked out,” Plaintiff’s counsel was
    understandably concerned that the purported extension was granted by a
    person who did not work for Plaintiff’s counsel’s firm and neither Tufariello
    nor Krilivsky could explain who he was. See Wesley Decl. Ex. C.



                                          3
Case 2:19-cv-10806-DSF-MAA Document 29 Filed 07/10/20 Page 4 of 8 Page ID #:587




          On February 3, 2020, Krilivsky again emailed Plaintiff’s counsel
    requesting to have a phone call, but Plaintiff’s counsel did not respond
    (presumably due to ethical duties not to communicate with represented
    opposing parties). Krilivsky Decl. ¶ 10 & Ex. G. 3 Then Krilivsky
    contacted an “attorney friend” who told Krilivsky that default had been
    entered. Id. ¶ 11. 4 Krilivsky waited until February 10, 2020 to follow
    up with Tufariello. Id. ¶ 11 & Ex. H. Apparently, that same day
    Tufariello filed a motion to withdraw as counsel for Defendant in
    another matter citing failure to pay, “irreconcilable differences
    regarding litigation strategy,” and “certain conflicts of interest that
    have recently come up in the present matter, as well as in two other
    matters, in which I also represent Defendant,” including one matter
    that “named Intellectulaw and me personally as Defendant’s co-
    defendants, as a result of my representation of Defendant in that
    matter.” Dkt. 28-10 (RJN Ex. D) at 5. 5 Nevertheless, on February 12,
    2020, Tufariello texted Defendant “that the only pressing deadlines
    involved non-Atari matters and that ‘the deadlines imposed by Court
    are being met.’” Krilivsky Decl. ¶ 13 & Ex. J. This was not true.
    Plaintiff moved for default judgment on February 24, 2020. Dkt. 14.
    The motion was served on Defendant’s registered agent for service of
    process and Tufariello. Dkt. 14-1 (Wesley Decl.) ¶ 2(e); see also Dkt.


    3Krilivsky tried to contact Plaintiff’s counsel a second time on February 11,
    2020, but (understandably) received no response. Krilivsky Decl. ¶¶ 12-13 &
    Ex. I. Defendant’s claim that “[c]ommunications between RageOn and
    Counsel and RageOn and Mr. Wesley continued for weeks,” Mot. at 4, is
    entirely misleading.
    4The Court is skeptical of Krilivsky’s contention that he did not know what a
    “default” was due to the fact that a number of defaults have been entered
    against Defendant. Plaintiff cites three recent federal district court cases
    where default was entered against Defendant, including one case where
    Tufariello claims not to have responded to the complaint because she believed
    there had been a settlement. Opp’n at 6-7.
    5Plaintiff’s request for judicial notice, Dkt. 28-6 (RJN), of court filings made
    by Defendant and Defendant’s counsel is GRANTED. Fed. R. Evid. 201(b).



                                            4
Case 2:19-cv-10806-DSF-MAA Document 29 Filed 07/10/20 Page 5 of 8 Page ID #:588




    28-2 (Suppl. Wesley Decl. Ex. A). Krilivsky claims he was not served
    with these papers. Krilivsky Decl. ¶ 13.

          On March 13, 2020, Krilivsky had a discussion with Tufariello
    about all of Defendant’s matters. Id. ¶ 14. Tufariello did not inform
    Defendant about the motion for default judgement or that she had
    never answered the complaint. Id. Krilivsky “grew frustrated with her
    at some point” and “asked her . . . to turn over all of her files to us, but
    she refused.” Id. Nevertheless, “she continued to provide us legal
    advice on other matters.” Id. Krilivsky received no additional updates
    about the case, which he assumed was due to the COVID-19 pandemic
    and related court closures. Id. ¶ 15. 6 The Court granted Plaintiff’s
    application for default judgment and entered judgment on April 15,
    2020. Dkts. 16, 18, 19. Plaintiff subsequently identified Defendant’s
    bank account and applied for a writ of execution and order appointing a
    process server to execute on the writ. See Dkt. 28-1 (Suppl. Wesley
    Decl.) ¶¶ 3-4; see also Dkts. 22, 23. On June 24, 2020, the writ and
    order were issued. Dkts. 24, 25. Plaintiff’s levy on the identified bank
    account was successful. Suppl. Wesley Decl. ¶ 4. On June 29, 2020,
    Krilivsky learned that approximately $882,000 in Defendant’s Bank of
    America account had been seized. Krilivsky Decl. ¶ 17. After failed
    attempts to resolve the issue with Plaintiff’s counsel, Defendant hired
    counsel and filed this application. Id. ¶¶ 19-20.

                                 II. DISCUSSION

           “Properly designed ex parte motion papers . . . contain two
    distinct motions or parts. The first part should address only why the
    regular noticed motion procedures must be bypassed. The second part
    consists of papers identical to those that would be filed to initiate a
    regular noticed motion (except that they are denominated as a
    ‘proposed’ motion and they show no hearing date.).” Mission Power
    Eng’g Co. v. Cont’l Cas. Co., 883 F. Supp. 488, 492 (C.D. Cal. 1995).
    “The purpose of the first part of the ex parte motion papers . . . must

    6Krilivsky did not contact Tufariello again until June 21, 2020 and July 1,
    2020; he received no response. Krilivsky Decl. ¶ 16 & Ex. K.



                                          5
Case 2:19-cv-10806-DSF-MAA Document 29 Filed 07/10/20 Page 6 of 8 Page ID #:589




    show why the moving party should be allowed to go to the head of the
    line in front of all other litigants and receive special treatment.” Id.
    “[T]he evidence must show that the moving party’s cause will be
    irreparably prejudiced if the underlying motion is heard according to
    regular noticed motion procedures” and “it must be established that the
    moving party is without fault in creating the crisis that requires ex
    parte relief, or that the crisis occurred as a result of excusable neglect.”
    Id.

    A.    Irreparable Prejudice

           Defendant contends that it “has already suffered irreparable
    harm, which harm is escalating” because “[t]he loss of [its] money has
    significantly affected [its] ability to cover its expenses, including its
    payroll obligations.” Mot. at 5 (citing Krilivsky Decl. ¶ 21). Later,
    Defendant states that “the U.S. Marshal seized all of RageOn’s money,
    rendering it unable to pay employee wages already earned, unable to
    pay vendors and suppliers, unable to continue employing workers, and
    unable to purchase new merchandise to resell.” Id. at 14. The Court
    agrees with Plaintiff that Defendant has “presented no demonstrative
    evidence showing that it does not have access to funds to operate its
    business pending the hearing of a regularly noticed motion, i.e., no
    details concerning its access to funds from sources other than the levied
    account and no details concerning the amount of its liabilities.” Opp’n
    at 20. While the Court finds that Defendant has not currently made a
    sufficient showing of irreparable prejudice, the Court will consider an
    ex parte application from Defendant that adequately makes such a
    showing. Until that time, the funds will remain in the custody of the
    U.S. Marshal, unless other arrangement are agreed to by the parties.

    B.    Fault of Defendant

          Plaintiff contends it was Defendant’s “culpable conduct [that]
    caused any urgency.” Opp’n at 9. Specifically, it is undisputed that
    Defendant has been aware of this lawsuit since December but has
    never responded to the complaint or filed any other pleading until now.
    Id. Although Defendant was made aware of Plaintiff’s intention to



                                         6
Case 2:19-cv-10806-DSF-MAA Document 29 Filed 07/10/20 Page 7 of 8 Page ID #:590




    request default, Krilivsky Decl. Ex. E, and that default had been
    entered, Krilivsky Decl. ¶ 11, Defendant still did nothing. Defendant
    contends, however, that Tufariello explicitly represented that the case
    was proceeding properly and that she was performing her
    responsibilities. See, e.g., Krilivsky Decl. Ex. D (January 16, 2020 text
    message from Tufariello that she was “in discussions” with Plaintiff
    and had “21 days.”); id. Ex. F (January 24, 2020 text message from
    Tufariello that “I am not done yet. But I did respond to Keith in the
    Atari case”); id. Ex. J (February 12, 2020 text message from Tufariello
    that “[t]he only two pressing deadlines were [redacted]. . . . The
    deadlines imposed by Court are being met.”).

           Plaintiff casts doubt on Defendant’s continued reliance on
    Tufariello beyond early February, noting that “a conflict arose between
    RageOn and Ms. Tufariello, resulting in her formal withdraw[al] as
    counsel for RageOn on February 10, 2020, brought about in large part
    by the failure of an answer to be filed in another infringement case.”
    Opp’n at 10. Plaintiff further believes that Defendant’s “assertion that
    it reasonably relied on Ms. Tufariello throughout this year is another
    lie” because Defendant “asserted in the [other] case that it began
    interviewing replacement attorneys” in February 2020 and
    “[Defendant] provides no plausible explanation why it failed to retain
    new counsel to represent it in this case after its separation with Ms.
    Tufariello, or otherwise defend this case.” Id. at 11, 13. Therefore,
    Plaintiff contends that any purported reliance on Tufariello was not
    reasonable or justified. Id. at 11; see also id. at 14 “RageOn simply
    cannot claim there was intentional deception by its attorney, and
    justifiable reliance thereon, where it had actual knowledge of the
    relevant facts approximately five months ago.”).

          Given the substantial factual disputes and credibility concerns,
    the Court does not have sufficient information to determine whether
    Defendant is at fault at this time. 7 Therefore, the Court believes that

    7 The other factors relevant to the merits of Defendant’s motion (existence of
    potentially meritorious defenses and prejudice to Plaintiff) appear to weigh in
    favor of setting aside default. The potential defenses rely on resolution of


                                          7
Case 2:19-cv-10806-DSF-MAA Document 29 Filed 07/10/20 Page 8 of 8 Page ID #:591




    this matter should be heard on a noticed motion, with sufficient time
    for Plaintiff to conduct the deposition of Krilivsky and Tufariello.

                               III. CONCLUSION

          Defendant’s ex parte motion for relief from default judgment, to
    set aside entry of default, and recalling/quashing the writ of execution
    is DENIED. Defendant’s request to prohibit Plaintiff from taking any
    further steps to enforce the default judgment or to enforce the Writ of
    Execution pending decision on a noticed motion is GRANTED. 8 The
    levied funds shall remain in the custody of the U.S. Marshal, unless the
    parties mutually agree to another acceptable arrangement, pending a
    decision on the noticed motion or other Court Order.

         Plaintiff may file a supplemental opposition by August 7, 2020
    and Defendant may file a reply by August 21, 2020, at which time the
    matter will be taken under submission.

          IT IS SO ORDERED.



        Date: July 10, 2020                   ___________________________
                                              Dale S. Fischer
                                              United States District Judge




    disputed factual issues, including Defendant’s involvement in the creation
    and manufacturing of the infringing products, Defendant’s knowledge and
    awareness of the alleged infringement, and the magnitude of the
    infringement. And Plaintiff’s purported prejudice, that Defendant will
    abscond with the levied funds, has nothing to do with setting aside the
    judgment. Even so, Plaintiff has not made a sufficient showing that
    Defendant will ultimately be unable to satisfy a judgment.
    8 Plaintiff appears to agree to this request. See Opp’n at 21 (“Should the
    Court wish to hear a regularly-noticed motion on RageOn’s request to vacate
    the judgment against it, Atari respectfully requests that the Court hold the
    levied funds in escrow pending its ruling.”).



                                          8
